Title: To Benjamin Franklin from Hannah Walker, 24 May 1769
From: Walker, Hannah
To: Franklin, Benjamin


Honoured Sir
Westbury May the 24, 1769
I hope you and Mrs. Stevenson are well and that She did not Dislike my Husbands Letter tho it was wrote as Short as Possible because the time would not allow for we did not receive it till 3 o clock in the Afternoon and he wrote that we agreed to Mrs. Stevensons Proposals in Every thing as She was so good as to go as far as a hundred and fifty Pounds we would be at the rest Expence and Pay her Six Pounds a year. The Reason of our having the Letter so Late was Mr. Payne went to see if there was any for him and saw it so took it to Save us the Expence of it being Sent over on Purpose and sent it by his man on Tuesday and then my Husband had the Letter to write and Carry a Mile and half to meet the post by half an Hour after four and tho it was Short his meaning was in the same manner and mr. Payne called upon me yesterday to see if we had had any Answer for he had not but he had sent to see Every Post since Sunday because he said if we wrote by the return of the Post as you Desired he thought on Sunday he Should have an Answer. I told him we wrote Immediatly but made himself Answer again and said you might be gone out.
My Cousin Morris is Suprizingly Hearty for one of her Agge I bless God and all my Family at Present are well which Blessing I hope God continues upon you and your good Family which is my continual Prayers. My cousin Morris and we joyn in begging the acceptance of our Humble Duty to you and your good Family and all our Humble Complements to mrs. Stevenson from your most Humble and most obdient Servant
Hannah Walker.
 
Addressed: To / Benjman Franklin Esqr / at Mrs Stevensons / in Craven Street / near the Strand / London
